Pope, Judge.
Brantley Wiggins was convicted in the Recorder’s Court of the City of Millen for selling alcoholic beverages on Sunday. On writ of certiorari to the Superior Court of Jenkins County his conviction was affirmed. He now brings this appeal and enumerates as error the superior court’s failure to make findings of fact and conclusions of law pursuant to Code Ann. § 81A-152 (a) (now OCGA § 9-11-52 (a)). However, Wiggins has failed to follow the appeal procedures required by law where the superior court has reviewed the decision of a lower court by certiorari. Code Ann. § 6-701.1 (1) (now OCGA § 5-6-35 (1)). Therefore, this appeal must be dismissed. McCrary v. City of Atlanta, 158 Ga. App. 406 (280 SE2d 906) (1981).

Appeal dismissed.


Deen, P. J., and Sognier, J., concur.